 

 Exhibit 10.1

 



THIRD AMENDMENT

TO EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made December
19, 2017, among OHI Asset Management LLC (the “Company”), Omega Healthcare
Investors, Inc. (the “Parent”), and ________________ (the “Executive”).

 

INTRODUCTION

 

 

The Company, the Parent and the Executive are parties to an employment agreement
(the “Employment Agreement”) generally effective as of _____________, 2015,
amended effective March 17, 2016 and again amended effective January 9, 2017.
The parties now desire to further amend the Employment Agreement to extend the
term of the Employment Agreement by one year to December 31, 2020 (subject to
earlier termination as provided in the Employment Agreement), update the annual
base salary payable to the Executive, and update the definition of “Competing
Business” to delete Capital Care Properties, Inc., which was acquired by Sabra
Health Care REIT, Inc. in August 2017 and is no longer a publicly traded
company.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree that the Employment Agreement is
amended, effective as of the date first set forth above, as follows:

 

1.                  By substituting the following for the first sentence of
Section 2(a):

 

      “The Company shall pay the Executive base salary of $_______ per annum
effective January 1, 2018, which base salary will be subject to review effective
as of January 1, 2019, and at least annually thereafter by the Compensation
Committee of the Board of Directors of the Parent (the “Compensation Committee”)
for possible increases.”

 

2.                  By substituting in the first sentence of Section 2(b)(ii)
the year “2018” for the year “2017”.

 

3.                  By substituting in the second sentence of Section 2(b)(iii),
in Section 3(a), in Section 3(c)(ii) and in Section 5(f) the year “2020” for the
year “2019” wherever it appears.

 

4.                  By substituting the following for Section 9(f):

 

                     “(f) ‘Competing Business’ means the entities listed below
and any person, firm, corporation, joint venture, or other business that is
engaged in the Business of the Company:

 



(i)   CareTrust REIT, Inc., (ii)   Communities Healthcare Trust Incorporated,
(iii)   Formation Capital, LLC,

 

 

 

 

(iv)   HCP, Inc., (v)   Healthcare Realty Trust Incorporated, (vi)   Healthcare
Trust of America, Inc., (vii)   LTC Properties, Inc., (viii)   MedEquities
Realty Trust, Inc., (ix)   Medical Properties Trust, Inc., (x)   National Health
Investors, Inc., (xi)   New Senior Investment Group Inc., (xii)   Northstar
Realty Finance Corp., (xiii)   Physicians Realty Trust, (xiv)   Quality Care
Properties, Inc., (xv)   Sabra Health Care REIT, Inc., (xvi)   Senior Housing
Properties Trust, (xvii)   Ventas, Inc., and (xviii)   Welltower Inc.”



 



 

In all remaining respects, the terms of the Employment Agreement shall remain in
full force and effect as prior to this Third Amendment.



 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-

 

 



IN WITNESS WHEREOF, the Company, the Parent and the Executive have each executed
and delivered this Third Amendment to Employment Agreement as of the date first
shown above.

  

  THE COMPANY:       OHI ASSET MANAGEMENT LLC       By:                        
THE PARENT       OMEGA HEALTHCARE INVESTORS, INC.       By:                 THE
EXECUTIVE:        

 

-3-

 

 